IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 2, 2009
                               No. 08-40669
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RAMIRO GARCIA-CARDENAS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 7:07-CR-989-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Ramiro Garcia-Cardenas (Garcia) appeals the sentence imposed following
his guilty plea conviction for being found in the United States unlawfully
following deportation and for possession with intent to distribute marijuana.
The district court sentenced Garcia to 60 months of imprisonment and four years
of supervised release but did not specify whether this sentence applied to both
offenses for which he was convicted.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40669

      Garcia argues that the district court’s sentence is an improper general
sentence and that the term of supervised release imposed for his illegal reentry
offense exceeded the statutory maximum of three years. See Benson v. United
States, 332 F.2d 288 (5th Cir. 1964); 18 U.S.C. § 3583(b)(2). The Government
contends that the district court’s sentence is proper because it imposed a four-
year term of supervised release for the drug offense and did not impose any term
of supervised release for the illegal reentry offense.         Alternatively, the
Government argues that any error did not effect Garcia’s substantial rights.
      Because the district court’s judgment is unclear and the imposition of a
sentence exceeding the statutory maximum is an illegal sentence and constitutes
plain error, see United States v. Sias, 227 F.3d 244, 246 (5th Cir. 2000), we order
a LIMITED REMAND to the district court to clarify the sentence imposed as to
each count of conviction. Once the district court issues such clarification, the
case shall be returned to this court for further proceedings. This court retains
jurisdiction over this case for all other purposes.




                                        2